Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendment filed on 05/31/2022. Applicant incorporated subject matter discussed in an interview into the independent claims, thus the all prior objections and rejections are withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  	Claims 1-7 and 9-21 are pending and allowed for the following reasons. 
As amended the claims now require playing an animation file synchronously in a hidden layer with a video file during playback of video and where the animation file includes at least wo animation element corresponding to the same displayed object but at different points on the object where one of the animation elements is kept consistent with the movement position of the displayed object and in response to a click/tap event at a location then determining an animation element to be triggered at the matching position in the video frame and presenting an interactive operation corresponding to the triggered animation element. The prior art of Netter while displaying an animation at a specific touch location, Netter does not disclose an animation file nor does Netter disclose having two animation elements per object displayed where one is kept consistent with the movement of the displayed object in the hidden layer. The prior art of Airey while teaching an animation file that plays along with a playback of video, Airey does not teach where a displayed object has  having two animation elements per object displayed where one is kept consistent with the movement of the displayed object in the hidden layer. While Block does disclose a layered animation, Block nonetheless does not disclose having two animation elements per object displayed where one is kept consistent with the movement of the displayed object in the hidden layer. The newly cited art of Xin, Chen, and Madonna teach presenting animations to a user in response to a click/tap location. However, neither show playing in a hidden layer and in sync with a video file an animation file that has at least two animation associated with a displayed object, as recited in the claims. Therefore, the claims 1-20 are allowed over the prior art of record. 
With respect to claims 2-7 and 10-14 and 16-20, these claims depend from claims 1, 9 and 15 and import the limitations of claims 1, 9 and 15 and therefore are allowed for depending on allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179